COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Ryan Seales

Appellate case number:    01-22-00324-CR

Trial court case number: 1561941

Trial court:              228th District Court of Harris County

Date Motion filed:        July 20, 2022

Party filing motion:      Relator

      The en banc court unanimously voted to deny Relator’s Motion for En Banc
Reconsideration. It is ordered that the motion is denied.

Judge’s signature:             __/s/ Julie Countiss__
                                Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: August 25, 2022